961 A.2d 1099 (2008)
Mark S. HIDER
v.
Jane E. HIDER.
Docket: Cum-08-28.
Supreme Judicial Court of Maine.
Submitted on Briefs: December 12, 2008.
Decided: December 23, 2008.
Mark S. Hider, Portland, ME, pro se.
M. Thomasine Burke, Esq., Brown & Burke, Portland, ME, for Jane E. Hider.
Panel: SAUFLEY, C.J., and CLIFFORD, ALEXANDER, LEVY, MEAD, and GORMAN, JJ.
PER CURIAM.
[¶ 1] Mark S. Hider appeals from a protection from abuse order entered against him on a complaint filed by his wife, Jane E. Hider, and from the denial of a petition for protection from abuse he filed against Jane, both entered in District Court (Portland, Eggert, J.). Contrary to Mark's contentions, competent evidence exists in the record to support the court's order entered against him. See Smith v. Hawthorne, 2002 ME 149, ¶¶ 15-16, 804 A.2d 1133, 1138-39. In addition, we discern no error in the court's denial of Mark's petition for protection against Jane. See Preston v. Tracy, 2008 ME 34, ¶¶ 10-11, 942 A.2d 718, 720; 19-A M.R.S. § 4006(1) (2007). Finally, we assess sanctions against Mark for his failure to file a complete and appropriate appendix. Sanctions are imposed in the amount of Jane's expenses, including attorney fees, incurred as a result of her having to file a supplemental appendix. See M.R.App. P. 8(c)(2), (g), (j).
The entry is:
Judgments affirmed. Sanctions imposed against Mark Hider, pursuant to M.R.App. P. 8(j), in the amount of Jane Hider's expenses, including attorney fees, incurred as a result of her having to file a supplemental appendix.